IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     :       NO. 669
                                           :
ORDER AMENDING RULE                        :       CIVIL PROCEDURAL RULES
1910.16-1 OF THE                           :
PENNSYLVANIA RULES OF                      :       DOCKET
CIVIL PROCEDURE                            :
                                           :




                                                ORDER


PER CURIAM

       AND NOW, this 3rd day of August, 2017, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 46 Pa.B. 6106 (October 1, 2016):

       It is ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1910.16-1 of the Pennsylvania Rules of Civil Procedure is amended in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.